Robinson, J.
This is an appeal from a verdict of twelve accepted jurors and from a judgment of the county court of Ward county for $114.50. The complaint avers that on December 1, 1916, in Minot, North Dakota, at the corner where Main street and Central avenue intersect, the plaintiff was driving an Overland car in a westerly direction on the right side of the avenue when defendant going north on Main street with an heavily loaded dray, down a slippery incline, ran against the plaintiff’s car to his damage of $114.50.
Concerning the amount of the damage there is no dispute, but defendant claims that by reason of the failure of plaintiff to keep out of the way of the dray team he was guilty of contributory negligence. At the time of the accident the dray was heavily loaded, it was on a down grade, the road was slippery, and the horses were not sharp shod so they could not hold back, the driver lost control, and the horses were pushed against the plaintiff’s car.
In going upon a slippery down grade with a heavy load, with a team not under control and not able to hold back, the defendant was clearly guilty of negligence, and that negligence was the approximate cause of the accident. Manifestly the case was fairly tried and submitted to the jury and the verdict was well sustained by the evidence. There was no reasonable cause for the appeal.
The judgment is affirmed.